In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1593V
                                        UNPUBLISHED


    SETH M. NIESEN,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: February 22, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Matthew Menzer, Menzer Law Firm, PLLC, Seattle, WA, for Petitioner.

Catherine Stolar, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On November 16, 2020, Seth Niesen filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges he suffered a right shoulder injury related to vaccine
administration (SIRVA) resulting from an influenza (“flu”) vaccination received on
February 27, 2020. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On February 22, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that Petitioner had no history of pain, inflammation, or
dysfunction of the affected shoulder prior to his vaccination that would explain the alleged

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
symptoms and examination findings occurring after vaccination; 3 Petitioner more likely
than not suffered the onset of pain within 48 hours of vaccination; Petitioner’s pain and
reduced range of motion were limited to his right shoulder; and there is no other condition
or abnormality present that would explain Petitioner’s symptoms. Id. at 8. Respondent
further agrees that Petitioner satisfies the statutory severity requirement by suffering the
residual effects or complications of his injury for more than six months after vaccination.
Id. at 8-9.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.

                                                                  s/Brian H. Corcoran
                                                                  Brian H. Corcoran
                                                                  Chief Special Master




3
 In his Rule 4 report, Respondent notes that although Petitioner had a history of prior right shoulder pain
after a bike accident in 2019, this pain appeared to have resolved prior to his vaccination, and thus does
not preclude Petitioner from meeting the Table criteria. ECF 25 at 8 n.4 (citing Ex 2 at 322-23).

                                                     2